UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to ss.240.14a-12 Golden Enterprises, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: GOLDEN ENTERPRISES, INC. One Golden Flake Drive Birmingham, Alabama35205 NOTICE OF ANNUAL MEETING To our shareholders: You are cordially invited to the Annual Meeting of the Stockholders of Golden Enterprises, Inc., (the “Company”) a Delaware Corporation, to be held at the general offices ofthe Company, at One Golden Flake Drive, Birmingham, Alabama 35205 on September 18, 2014, at 11:00 A.M., Birmingham time, for the following purposes: 1. To elect a Board of Directors for the ensuing year. 2.To vote on the approval of the Golden Enterprises, Inc. 2014 Long Term Incentive Plan. 3.To transact such other business as may properly come before the meeting. Stockholders of record at the close of business on July 25, 2014, are entitled to notice of and to vote at the meeting or any adjournment thereof.All Stockholders are cordially invited to attend the meeting. By Order of the Board of Directors Mark W. McCutcheon Chairman Birmingham, Alabama August 22, 2014 HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES MUST BE PRESENT EITHER IN PERSON OR BY PROXY IN ORDER TO HOLD THE MEETING.TO INSURE YOUR REPRESENTATION AT THE MEETING, YOU ARE REQUESTED TO SIGN THE ENCLOSED PROXY AND RETURN IT IN THE ACCOMPANYING ENVELOPE.IF YOU ARE ABLE TO ATTEND THE MEETING, YOU MAY REVOKE THE PROXY AND VOTE YOUR SHARES PERSONALLY AT ANY TIME BEFORE THE PROXY IS EXERCISED. 1 PROXY STATEMENT GENERAL The annual meeting of the stockholders of Golden Enterprises, Inc. (the “Company”) will be held at the general offices of the Company, at One Golden Flake Drive, Birmingham, Alabama 35205 on September 18, 2014, at 11:00 A.M.All holders of record of common stock as of July 25, 2014, will be entitled to vote at the meeting and any adjournment thereof. The purpose of this proxy solicitation is to enable those stockholders who will be unable to personally attend the meeting to vote their stock. Important Notice Regarding Availability of Proxy Materials for Shareholder Meeting to be Held on September 18, 2014:This Proxy Statement, Proxy Card, the Annual Report to Stockholders and Form 10-K are available on line at www.edocumentview.com/GLDC. PERSONS MAKING THE SOLICITATION This proxy is solicited on behalf of the Board of Directors of Golden Enterprises, Inc.The cost of solicitation will be paid by the Company and will include reimbursement paid to brokerage firms and others for their expenses in forwarding solicitation material regarding the meeting to beneficial owners in accordance with the regulations of the Securities and Exchange Commission (“SEC”).In addition to solicitation by mail, officers and regular employees of the Company may solicit proxies by telephone, email, or personal interview at no additional compensation. SECURITY HOLDERS ENTITLED TO VOTE Shareholders of record of common stock of the Company at the close of business on July 25, 2014, will be entitled to vote at the Annual Meeting and at any and all adjournments thereof.If on July 25, 2014 your shares were registered directly in your name with our transfer agent, Computershare, then you are a shareholder of record.Each share of common stock entitles its owner to one vote.The number of shares of common stock of the Company (exclusive of treasury shares) outstanding at the close of business on July 25, 2014 was 11,732,632 shares. If your shares are held in street name (which means they are held of record by a broker), you must instruct your broker how to vote the shares, or your shares will not be voted on any proposal for which the broker does not have discretionary authority to vote.Pursuant to rules governing the voting of stock by brokers, they do not have discretionary authority to vote for either (i) the election of Directors, or (ii) approval of the Golden Enterprises, Inc. 2014 Long Term Incentive Plan without instructions from the beneficial owner.Accordingly, if your shares are held in street name, it is particularly important that you instruct your broker how you wish to vote your shares on all proposals presented at the Annual Meeting.Additionally, if your shares are held in street name, since you are not the stockholder of record of such shares, you may not vote your shares in person at the annual meeting unless you request and obtain a valid voting proxy from your broker or other agent. Stockholders who execute proxies retain the right to revoke them at any time before they are voted.If the enclosed proxy is properly signed and returned to the Company and not so revoked, the shares represented thereby will be voted in accordance with its terms.If a shareholder returns a signed proxy card but does not mark the boxes, the shares represented by that proxy card will be voted as recommended by the Board of Directors.If a shareholder does not return a signed proxy card or does not attend the Annual Meeting and vote in person, his or her shares will not be voted.Abstentions and “broker non-votes” are not counted in determining outcomes of matters being acted upon.They are counted only for determining a meeting quorum.If a shareholder attends the Annual Meeting, he or she may vote by ballot except as previously explained with regard to shares held in street name. 2 In accordance with Delaware law, a list of stockholders entitled to vote at the Annual Meeting will be available at the Annual Meeting at the principal executive offices of Golden Enterprises, Inc., One Golden Flake Drive, Birmingham, Alabama,35205, on September 18, 2014, and for ten days prior to the Annual Meeting, between the hours of 9:00 a.m. and 4:00 p.m. Central Time. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT At July 25, 2014, SYB, Inc. and the Sloan Y. Bashinsky, Sr. Marital Testamentary Trust (“Marital Testamentary Trust”) were the only persons known by the Company who beneficially owned more than 5% of the outstanding voting securities of the Company.The following table sets forth the number of shares of common stock of the Company beneficially owned by these persons. Amount and Nature of Name and Address of Beneficial Ownership (1) Percent of Beneficial Owner Direct Indirect Class SYB, Inc. 3432 Briarcliff Road East Birmingham, Alabama 35223 -0- 45.0% Sloan Y. Bashinsky, Sr. Marital Testamentary Trust 2117 Second Avenue N. Birmingham, Alabama 35203 (2) -0- 5.1% An indirect beneficial owner as this term is interpreted by the SEC includes, among other things, any person who has or shares the (1) voting power, which includes the power to vote or to direct the voting of such security, and/or (2) investment power which includes the power to dispose, or to direct the disposition of such security. On August 9, 2010, pursuant to the terms of the Last Will and Testament of Sloan Y. Bashinsky, Sr., the Estate of Sloan Y. Bashinsky, Sr. distributed 414,221 shares of Company stock to Joann F. Bashinsky and 600,279 shares of Company stock to the Sloan Y. Bashinsky, Sr. Marital Testamentary Trust.The Marital Testamentary Trust owns 5.1% of the Company stock after the transfer. 3 Security Ownership of Management The following table shows the shares of common stock of Golden Enterprises, Inc., beneficially owned, directly or indirectly, by each Director and Nominee for Director and all Directors and Officers of the Company as a group at July 25, 2014: Amount and Nature of Beneficial Ownership (1) Percent of Name Direct Indirect Class J. Wallace Nall, Jr. -0- (2) (4) 1.7% F. Wayne Pate 1.5% Edward R. Pascoe -0- * John P. McKleroy, Jr. (a) (b) (c) -0- * John S. P. Samford -0- * Joann F. Bashinsky (d) (e) 3.7% Mark W. McCutcheon * William B. Morton, Jr. -0- -0- * John S. Stein, III -0- * Paul Bates * David Jones * Patty Townsend -0- * All Directors and Officers as a group 7.7% *Less than one percent of class (1)An indirect beneficial owner as this term is interpreted by the SEC includes, among other things, any person who has or shares the (i) voting power which includes the power to vote or to direct the voting of such security, and/or (ii) investment power which includes the power to dispose of, or to direct the disposition of, such security. (2) Each designated director is a member of the Voting Committee created under the (i) Marital Testamentary Trust and (ii) SYB, Inc. Common Stock Trust of Sloan Y. Bashinsky, SrAs a member of the Voting Committee, each designated director participates in the vote of the shares of common stock of the Company owned by SYB, Inc. (5,283,128 shares) and by the Marital Testamentary Trust (600,279 shares).Patty Townsend, an officer of the Company, is also a member of the Voting Committee. The decision of the majority of the members of the Voting Committee governs how the stock is voted.The members of the Voting Committee do not possess and specifically disclaim any beneficial ownership of the shares owned by SYB, Inc. and the Bashinsky Marital Testamentary Trust. (3) Includes 33,490 shares held by a 401(k) profit sharing plan and a IRA account for the benefit of John P. McKleroy, Jr. (4)Shares owned by Nall Development Corporation, a corporation of which J. Wallace Nall, Jr. is a Director and President.For SEC reporting purposes, Mr. Nall is deemed the beneficial owner of such shares. Except for SEC reporting purposes, Mr. Nall disclaims beneficial ownership of such shares. (5) Includes 32 shares owned by the wife of F. Wayne Pate. Except for SEC reporting purposes, Mr. Pate disclaims beneficial ownership of such shares. (6)Shares owned by the Golden Flake Snack Foods, Inc. 401(k) Retirement Savings Plan (the “Plan”).All shares are voted by the Plan participants in whose accounts such shares are held. (a) Mr. McKleroy is a Director, Vice President and Secretary of SYB, Inc. which owns 5,283,128 shares of the Company’s stock.Mr. McKleroy does not possess and specifically disclaims any beneficial ownership of these shares. (b) Mr. McKleroy is a Director and officer of the Bashinsky Foundation, Inc., which owns 400,544 shares of the Company’s stock.Mr. McKleroy does not possess and specifically disclaims any beneficial ownership of these shares. 4 (c) Mr. McKleroy is a Co-Trustee of the Marital Testamentary Trust.The Marital Testamentary Trust own 600,279 shares of the Company stock.Mr. McKleroy does not possess and specifically disclaims any beneficial ownership of these shares. (d) Mrs. Bashinsky is a Director, Chairman and CEO of SYB, Inc., which owns 5,283,128 shares of the Company’s stock.Mrs. Bashinsky does not possess and specifically disclaims any beneficial ownership of these shares. (e) Mrs. Bashinsky is a Director, Chairman and CEO of the Bashinsky Foundation, Inc., which owns 400,544 shares of the Company’s stock.Mrs. Bashinsky does not possess and specifically disclaims any beneficial ownership of these shares. Each Director has the sole voting and investment power of the shares directly owned by him/her. Voting Control Sloan Y. Bashinsky, Sr. (“Mr. Bashinsky”) died on August 2, 2005.At the time of Mr. Bashinsky’s death, he beneficially owned 6,698,172 shares of common stock of the Company which constituted voting control of the Company and which classified the Company as a “Controlled Company”.The stock beneficially owned by Mr. Bashinsky was registered in and held by the following entities: SYB, Inc. 5,283,128 shares SYB, Inc. as Trustee of the Sloan Y. Bashinsky, Sr. Trust dated February 16, 1,000,000 shares Bashinsky Foundation, Inc. 400,544 shares Sloan Y. Bashinsky, Sr. 14,500 shares As a result of Mr. Bashinsky’s death, and the probate of his will on August 12, 2005, the 1,000,000 shares held in SYB, Inc. as Trustee and the 14,500 shares held in his name passed to his Estate.On August 9, 2010, the Personal Representatives of Mr. Bashinsky's Estate distributed 414,221 shares of Company stock to Joann F. Bashinsky and 600,279 shares of Company stock to the Marital Testamentary Trust.SYB, Inc. and Bashinsky Foundation, Inc. have continued to own 5,283,128 shares and 400,544 shares, respectively. Joann F. Bashinsky and John P. McKleroy, Jr., Directors of the Company, each serve as a Director and officer of Bashinsky Foundation, Inc.The stock of the Company owned by Bashinsky Foundation, Inc. is voted by its board of directors and is not subject to the Voting Committee, as described below. Joann F. Bashinsky and John P. McKleroy, Jr., Directors of the Company, each serve as a director and officer of SYB, Inc.The voting stock of SYB, Inc. is vested in the SYB, Inc. Common Stock Trust and John P. McKleroy, Jr. serves as a Co-Trustee of this Trust. John P. McKleroy, Jr. is designated under Mr. Bashinsky’s Will as a Co-Trustee of the Marital Testamentary Trust. 5 Mr. Bashinsky’s Will and the SYB, Inc. Common Stock Trust provide that shares of the Company held by SYB, Inc. and his Marital Testamentary Trust shall be voted by a committee made up of members of the Board of Directors of the Company and one member designated by Trustees of the Marital Testamentary Trust (“Voting Committee”). Consequently, as of the date of this Proxy Statement, the 5,283,128 shares of the Company stock held by SYB, Inc. and the 600,279 shares of the Company stock held by the Marital Testamentary Trust, the combination of which constitute a majority of the stock of the Company, are voted by the Voting Committee. The Voting Committee presently consists of J. Wallace Nall Jr., F. Wayne Pate, John P. McKleroy, Jr., Joann F. Bashinsky, Mark W. McCutcheon, Paul R. Bates and David A. Jones, all directors of the Company, along with Patty Townsend, an officer of the Company. The decision of a majority of the members of the Voting Committee governs how the stock is voted. The Voting Committee will continue to vote the Company stock owned by SYB, Inc. (5,283,128 shares) and by the Martial Testamentary Trust (600,279 shares), respectively, until the SYB, Inc. Common Stock Trust and the Marital Testamentary Trust terminate.The Marital Testamentary Trust will terminate upon the death of Joann F. Bashinsky and the SYB, Inc. Common Stock Trust will terminate upon the earliest to occur of the following dates:(i) in the event the Company should be sold, five (5) years from the date of the sale of the Company, or (ii) December 31, 2020. Upon termination of the SYB, Inc. Common Stock Trust, the assets of the Trust will be distributed generally to descendants of Sloan Y. Bashinsky, Sr. and control of the Company stock held by SYB, Inc. (5,283,128 shares) will transfer to these trust beneficiaries and the Voting Committee will cease to vote these shares.Upon termination of the Marital Testamentary Trust and distribution of its assets, the Company stock held by the Marital Testamentary Trust will transfer to various charitable organizations and the Voting Committee will cease to vote these shares. The SYB, Inc. Common Stock Trust, the Voting Committee and Joann F. Bashinsky have filed a Schedule 13D (as amended) with the SEC and the Company remains classified as a "Controlled Company."SYB, Inc., the Martial Testamentary Trust and Joann F. Bashinsky as a group own 53.8% of the common stock of the Company. PROPOSAL 1 ELECTION OF DIRECTORS At the Annual Meeting, eleven Directors are to be elected, comprising the entire membership of the Board, each to hold office until the next Annual Meeting of Stockholders, or until a successor has been elected and qualified or any earlier resignation or removal.All nominees are presently members of the Board of Directors (the “Board”).All nominees standing for reelection are currently serving as members of the Board and have consented to continue to serve if elected.If any nominee for any reason is unable to serve or will not serve, the proxies may be voted for such substitute nominee as the Board may nominate.The Company is not aware of any nominee who will be unable or unwilling to serve as a Director. Shares represented by your proxy will be voted in accordance with your direction as to the election as directors of the persons hereinafter listed as nominees.In the absence of clear direction otherwise, the shares represented by your proxy will be voted FOR such election.Should any of the persons listed as nominees become unavailable as a nominee for election, it is intended that the shares represented by your proxy will be voted for the balance of those named and for a substitute nominee or nominees proposed by the Board of Directors unless the Board reduces the number of directors, but the Board knows of no reason to anticipate that this will occur.Proxies cannot be voted for a greater number of persons than the number of nominees named. 6 The Board has established certain attributes that it seeks in identifying candidates/nominees for Director.In particular, the Board desires individuals who have very high integrity, business and financial experience and deep, genuine interests in the Company.In considering candidates for Director, the Board considers the entirety of each candidate's credentials in the context of these attributes.In the judgment of the Company's Board as a whole, each of the following nominees possesses such attributes. The following table shows the names of the nominees for election as directors, their respective ages as of July 25, 2014, the nominees’ principal occupation, business experience, other directorships held by such nominees, qualifications and skills considered by the Board and the period during which such nominees have served as directors of the Company. Name and Age Principal Occupation Business Experiences and Other Directorships Director Since Joann F. Bashinsky, 82 Mrs. Bashinsky is Chairman and CEO of SYB, Inc., an investment holding company, which is a principal owner of the Company. Mrs. Bashinsky served as Vice President of SYB, Inc. from 1981 until August 8, 2005, at which time she was elected Chairman and CEO.Mrs. Bashinsky also serves as Chairman and CEO of Bashinsky Foundation, Inc., a private charitable foundation. The Company benefits from Mrs. Bashinsky's knowledge of and long service to the Company, her service as a Director of Golden Flake Snack Foods, Inc. (“Golden Flake”), a wholly-owned subsidiary of the Company, along with the important knowledge she possesses of the Company's operations and history. Paul R. Bates, 60 Mr. Bates, has served as Executive Vice President of Sales and Marketing for Golden Flake since 1998.He joined Golden Flake in 1979 as a route salesperson in Birmingham.He has also been a Divisional Manager in New Orleans, Region Manager in Nashville, Sales Manager, and Vice President of Sales for Golden Flake. Mr. Bates' long and extensive history with the Company from route salesman to Executive Vice President of Sales and Marketing and Director of Golden Flake, along with his extensive knowledge of sales and marketing in the snack foods industry is of substantial value and benefit to the Company. David A. Jones, 62 Mr. Jones has served as Executive Vice President of Operations for Golden Flake since 2002.He joined Golden Flake in 1984 as a Department Manager of Corn and Tortilla Chips.He has previously been the plant manager of the Golden Flake Nashville manufacturing facility, plant manager of the Birmingham facility, and Vice President of Manufacturing for Golden Flake. Mr. Jones has an extensive history with the Company and the manufacturing of the Company's snack foods.Mr. Jones also serves as a Director of Golden Flake.His knowledge of snack food manufacturing requirements/processes and the Company's operations is a great benefit to the Company. 7 Mark W. McCutcheon, 59 Mr. McCutcheon is Chairman of the Board, Chief Executive Officer, and President of the Company and President of Golden Flake.He has served as President and Chief Executive Officer of the Company since April 4, 2001 and as President of Golden Flake since November 1, 1998.Mr. McCutcheon was elected Chairman of the Board on July 22, 2010.He has been employed by Golden Flake since 1980. The Company benefits from Mr. McCutcheon's experience with the Company as its President and CEO, President of Golden Flake and his extensive experience in the snack foods industry, along with Mr. McCutcheon's positive management style and operation of the Company. John P. McKleroy, Jr., 70 Mr. McKleroy is an attorney and member of Spain & Gillon, L.L.C., and general counsel for the Company. He has practiced law with Spain & Gillon, L.L.C. (or its predecessors) since 1968.Mr. McKleroy is also Vice President, Secretary and a Director of SYB, Inc. and Bashinsky Foundation, Inc. The Company benefits from Mr. McKleroy's experience as an attorney, his long-term representation and knowledge of the Company and Golden Flake and his long service to the Company as a Director and as general counsel. William B. Morton, Jr., 50 Mr. Morton is CEO and President (since 2002) of Robins & Morton, a general contracting company based in Birmingham, Alabama with significant capabilities in the latest construction technology and project management techniques.He has been with Robins & Morton since 1988.Mr. Morton has worked as a Field Engineer, Assistant Superintendent and Project Manager on construction projects throughout the country.Mr. Morton also worked in various management positions in Robins & Morton's home office prior to being named its President and assuming day-to-day leadership. Mr. Morton is nominated to serve as a Director due to his business background in working in a number of different management positions, his financial knowledge and the experience and insight he brings to the Company as the CEO and President of a company that operates throughout the United States.Mr. Morton is also a director of Oakworth Capital Bank, a privately held financial institution headquartered in Birmingham, Alabama. 8 J. Wallace Nall, Jr., 74 Mr. Nall is President of Nall Development Corporation and a General Partner of Nall Partnership, Ltd. He has held these positions since 1981. Nall Development Corporation is an investment holding company and Nall Partnership, Ltd. is a real estate investment and development company. The Company benefits from Mr. Nall's real estate investment and financial experience, along with Mr. Nall's knowledge of the history of the Company, his long service as a Company Director and Chairperson of the Compensation Committee. Edward R. Pascoe, 77 Mr. Pascoe is retired Chairman of the Board of Steel City Bolt & Screw, Inc. (formerly Coosa Acquisition, Inc.) which, in 1995, acquired the bolt and special fastener business owned by the Company. He served as President of Steel City Bolt & Screw, Inc. and Nall & Associates, Inc., which were wholly-owned subsidiaries of the Company, from 1972 and 1973, respectively, until 1995. Mr. Pascoe has significant experience as a Director of the Company and Golden Flake and the Company benefits from this experience, his experience as President of former subsidiaries of the Company and Mr. Pascoe's service on the Audit Committee for eleven years. 9 F. Wayne Pate, 79 Mr. Pate retired as President of the Company on May 31, 2000.He served as President of the Company from November 1, 1998 until retirement. He also served as President of Golden Flake from September 20, 1991, to November 1, 1998. Mr. Pate's knowledge of the Company which he acquired as past President of the Company and Golden Flake, his over forty years of service as an employee and/or Director of Golden Flake Snack Foods, Inc. and his overall knowledge of the snack food industry are of a great benefit to the Company. John S. P. Samford, 64 Mr. Samford is President and sole owner of Samford Capital Corporation, an investment holding company which he formed in 1989.He also serves on the Board of Directors of Southland National Insurance Corporation, a privately owned company headquartered in Tuscaloosa, Alabama and is the secretary and member of the Board of Directors of the Ford Plantation Club, a private residential and sporting development near Savannah, Georgia. Mr. Samford's qualifications and skills include his knowledge and experience with investments, his knowledge and ability to review financial information of public companies, his long service to the Company as a Director and his service on the Audit Committee since 1989. John S. Stein III, 49 Mr. Stein is a co-founder and principal (since 2001) of Fidelis Capital, an SEC registered investment advisor based in Birmingham, Alabama.From 2001 to 2009, Mr. Stein served as CEO of IntraMicron, Inc., a technology research, development and deployment company, and continues to serve as Chairman of the Board.Mr. Stein is also Chairman of the Board of Raycom Media, Inc. (television broadcasting) and a board member of SiO2 Medical Products, Inc. (a company developing novel parenteral containers for the pharmaceutical industries).From 2009 to 2011, Mr. Stein served as Chairman and CEO of National Alabama Corporation, a company organized to manufacture railcars in northwest Alabama. Mr. Stein was nominated to serve as a Director due to his business and financial background, experience in the investment banking industry, expertise and insight as a CEO of other companies, current directorship experience and his knowledge of the Company. 10 Our Board unanimously recommends that shareholders vote FOR the election of each nominee for Director named above. CORPORATE GOVERNANCE Controlled Company The Company is deemed a "Controlled Company" within the meaning of Listing Rule 5615 of the Corporate Governance Standards of the NASDAQ Stock Market, Inc. ("NASDAQ") on which the Company's shares are traded because 53.8% of the Company's stock is owned (directly or indirectly) and/or voted by the control group (as previously described in "Voting Control" on page 6).Controlled companies are exempt from a number of NASDAQ corporate governance standards, including the requirement to have a majority of independent directors and the requirement to have director nominees selected by a nominating committee comprised of independent directors.Controlled companies are also exempt from the requirement to have the compensation of the company's officers determined by a compensation committee comprised of a majority of independent directors. Director Independence The Board has determined that Edward R. Pascoe, John S.P. Samford, John S. Stein, III and William B. Morton, Jr. are qualified as “Independent Directors” within the meaning of the director independence standards and Listing Rules of the NASDAQ and the SEC under the Securities and Exchange Act of 1934 (“Exchange Act”).All other directors serve on the Voting Committee described in “Security Ownership of Management” and do not qualify as Independent Directors. Meetings of Independent Directors The Independent Directors meet in executive sessions (with no management directors or officers present) at least twice each year.The Independent Directors met two times in the fiscal year ending May 30, 2014.All Independent Directors attended both meetings. Committees of the Board of Directors The Board of Directors has a Compensation Committee and an Audit Committee. The Board of Directors, as a Controlled Company, is not required to and has no standing Nominating Committee. The Compensation Committeereviews the performance of the Executive Officers of the Company and the top executive officer of Golden Flake and recommends to the Board of Directors of the Company the appropriate compensation level and compensation and benefit programs of such officers.The Board as a whole sets officer compensation.The Compensation Committee consists of John S.P. Samford, J. Wallace Nall, Jr., Joann F. Bashinsky and F. Wayne Pate.The Compensation Committee met once during fiscal year 2014.Since the Company qualifies under NASDAQ Listing/Corporate Governance Rules as a Controlled Company, the Compensation Committee is not required to meet the independence requirements of the listing standards of NASDAQ and the non-employee director definition of Rule 16b-3 promulgated under Section 16 of the Exchange Act. 11 The Audit Committee reviews the results of the annual audit and quarterly financial statements, selects and engages the independent accountants, assesses the adequacy of the Company’s procedures in connection with financial controls and receives and considers the independent accountants’ comments as to internal controls.The Audit Committee met separately as a committee four times during fiscal year 2014.The Audit Committee meets with management to review each of the Company’s quarterly and annual financial statements filed on Form 10-Q and Form 10-K, prior to the filing of those reports with the SEC.The Audit Committee’s functions include the engagement of the Company’s independent registered public accounting firm, review of the results of the audit engagement and the Company’s financial results, review of the Company’s financial statements by the independent registered public accounting firm and their opinion thereon, review of auditors’ independence, review of the effectiveness of the Company’s internal controls and similar functions and approval of all auditing and non-auditing service performed by the independent registered public accounting firm for the Company.The Audit Committee acts pursuant to a written charter, which is reviewed annually by the Board of Directors. John S.P. Samford, Chairman, Edward R. Pascoe, William B. Morton, Jr. and John S. Stein, III constitute the Audit Committee of the Board of Directors.The Board of Directors has determined that all of the members of this committee qualify as independent directors under the current Listing Rules and requirements of NASDAQ and the SEC. The Board of Directors has further determined that all of the members of this committee qualify as an “audit committee financial expert” under the rules and regulations of the SEC.The Audit Committee met four times during fiscal year 2014 and took action by unanimous consent in lieu of a meeting once.See “REPORT OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS”. Meetings of the Board of Directors and Committees During the fiscal year ended May 30, 2014, there were four regular meetings of the Board of Directors. The Compensation Committee met once and the Audit Committee met four times during the fiscal year 2013. All directors attended all of the meetings of the Board and the Committees on which they served except for one Board member who missed one Board meeting.All Directors attended at least 75% of the meetings of the Board of Directors and the Committees. Compensation of Directors During the fiscal year ended May 30, 2014, the Company paid each of its non-employee Directors a retainer of $300 per month and a fee of $2,000 for each regular Board meeting attended. The members of the Compensation Committee were each paid $2,000 for attending the Compensation Committee meeting and the members of the Audit Committee were paid $1,000 for each meeting attended. Board Member Attendance at Annual Meetings It is the policy of Golden Enterprises that each member of the Board shall make a reasonable effort to attend all meetings of the Board, applicable committee meetings and the Company’s annual meeting of shareholders.All Directors attended the Annual Stockholders Meeting held last year. 12 Nomination of Directors During the fiscal year ended May 30, 2014, the Company did not have a standing nominating committee.The NASDAQ rules do not require the Company to have a nominating committee since the Company was a “Controlled Company” pursuant to NASDAQ Listing Rule 5615. The Board believes that it is not necessary to have a separate nominating committee in view of the size of the Company, and the fact that the Company is a “Controlled Company”. Nominees for election as a director are determined by the entire Board.The Company believes that the Board is able to fully consider and select appropriate nominees for election to the Board without delegating that responsibility to a committee or adopting formal procedures.Candidates have traditionally been recommended to the Board by one or more of the other Directors, and there is no formal process for identifying or evaluating new Director nominees.Candidates recommended by shareholders will be evaluated in the same manner as candidates recommended by Directors.In nominating Directors, the Board will consider all relevant qualifications, as well as the needs of the Company and compliance with NASDAQ listing standards and SEC rules. A shareholder who would like to recommend a candidate for Director should send a letter to Golden Enterprises, Inc., attention of the Secretary, at One Golden Flake Drive, Birmingham, Alabama35205.The mailing envelope must contain a clear notation indicating that the enclosed letter is a "Director Nominee Recommendation."The letter must identify the author as a shareholder and provide a brief summary of the candidate's qualifications, as well as contact information for both the candidate and the shareholder.Candidates should have relevant business and financial experience, and they must be able to read and understand fundamental financial statements.All Candidates who have been recommended will be considered by the Board for nomination.Candidates who have been nominated by the Board must evidence their willingness to serve as a Director. Communications with the Board Shareholders interested in communicating directly with the Board of Directors may do so by writing the Secretary of the Company, at the following address: Board of Directors of Golden Enterprises, Inc. C/O Corporate Secretary One Golden Flake Drive Birmingham, Alabama35205 All such letters must identify the author as a shareholder.The Secretary of Golden Enterprises, Inc. will review all such communications and forward all appropriate communications to the Board. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires that Directors, certain Executive Officers and beneficial owners of more than ten percent of the stock of the Company file reports of stock ownership and changes in ownership with the Securities and Exchange Commission. These reports consist of Forms 3, Initial Statement of Ownership, 4, Statement of Changes in Beneficial Ownership, and 5, Annual Statement of Changes in Beneficial Ownership. Based upon a review of copies of such reports, or written representations.The Company believes that Section 16(a) filing requirements applicable to its Directors, Executive Officers and beneficial owners of more than ten percent of the stock of the Company were complied with during the fiscal year 2014. 13 Board of Directors, Duties and Committees Directors are expected to devote sufficient time to carrying out their duties and responsibilities effectively.The Board of Directors meets regularly four times each fiscal year to review matters affecting the Company and to act on matters requiring the Board’s approval.It also holds special meetings whenever circumstances require and may act by unanimous written consent without a meeting. The Company’s Board of Directors currently consists of eleven directors. Mark W. McCutcheon serves as the Chairman of the Board.The Board of Directors met four times during the fiscal year ended May 30, 2014, all of which were regularly scheduled meetings.In the last fiscal year, the Independent Directors met twice in executive sessions.All directors, with the exception of one director, attended 100% of the meetings of the Board and the meetings of the committees on which they served during the fiscal year ended May 30, 2014.One director missed one of the four scheduled meetings.The Board has a policy expecting director attendance at all Board and committee meetings and the Company’s annual meeting of stockholders. The Company’s Board has established an Audit Committee and Compensation Committee.The Charter for the Audit Committee is available from the Company and is posted on the Company’s website at www.goldenflake.com.The Compensation Committee has no Charter, but its duties and responsibilities are set forth in corporate minutes adopted by the Board.In addition, the Board may from time to time establish special purpose committees.There were no special purpose committees existing in the last fiscal year. Board Leadership Structure and Risk Oversight The business and affairs of the Company are managed under the direction of the Board of Directors.The Board of Directors is led by the Chairman of the Board. This role is currently occupied by Mark W. McCutcheon, who also serves as Chief Executive Officer. The Board of Directors has determined that having Mr. McCutcheon serve as both the Chief Executive Officer and the Chairman of the Board is in the best interest of the Company and its stockholders.The Board believes that this combination is appropriate because, in its opinion, the overseeing of Board functions is integrally related to the Chief Executive Officer's responsibility of day-to-day management of a Company this size and, that due to Mr. McCutcheon's abilities, he is also the best person to handle both duties.The Board of Directors does not however have a formal policy regarding the separation of the roles of Chief Executive Officer and Chairman of the Board as the Board of Directors believes it is in the best interests of the Company to make the determination regarding how to fulfill these functions based on the position and direction of the Company and the qualifications of the CEO and Board members.A lead independent director has not been designated because the Board does not believe it is warranted for a company of our size and complexity. The Board of Directors as a whole establishes the Company’s overall policies and standards, reviews the performance of management and considers overall risk regarding operations and goals and how those risks are being managed.The Board believes that effective risk management and control processes are critical to the Company's ability to manage the challenges that the Company faces. Management is responsible for implementing the Company's risk assessment and management functions and for reporting to the Board on its processes and assessments with respect to the management of risk. The Board, in turn, is responsible for overseeing management's risk functions. The Audit Committee monitors the processes by which management assesses and manages risk. Management meets with, or provides reports to, the Company's Audit Committee at least once per quarter to review the Company's risk profile and other risk topics. In addition, the Chief Financial Officer meets at least quarterly with the Audit Committee and the full Board to discuss the Company's financial risk, results and financial forecasts. The Compensation Committee and the Board as a whole assess the risks that the Company's overall compensation goals and objectives, as well as any compensation or other programs that are reasonably likely to create a material risk to the Company. 14 Corporate Governance Documents Certain documents relating to corporate governance matters are available on the Company website at www.goldenflake.com.These corporate governance documents include, among others, the following: ●
